Citation Nr: 0918165	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  02-06 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial rating in excess of 20 percent 
for glaucoma of the right eye prior to December 26, 2007, and 
in excess of 90 percent thereafter.

3.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and February 2004, rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, and a November 2006 
rating decision from the VA Appeals Management Center (AMC), 
in Washington, DC.  

In September 2006, the Board most recently remanded the 
Veteran's claim for further development.  The requested 
action was taken and his claim is appropriately before the 
Board for review.  

The issue of entitlement to an initial compensable rating for 
left ear hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not currently have a right ear hearing 
disorder pursuant to VA regulations.

3.  Prior to February 12, 2007, the Veteran's field vision 
was greater than 5 degrees and less than 15 degrees.  

4.  From February 12, 2007, to December 26, 2007, the Veteran 
had no light perception in the right eye.

5.  From December 26, 2007, the Veteran had no light 
perception in the right eye and had 20/400 vision in the left 
eye.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not caused or worsened by 
service, nor may it be so presumed.  38 U.S.C.A. § 1101, 
1110, 1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2008)

2.  The criteria for a disability rating in excess of 20 
percent for glaucoma of the right eye prior to February 12, 
2007 have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

3.  The criteria for a disability rating of 30 percent for 
glaucoma of the right eye from February 12, 2007 to December 
26, 2007, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

4.  The criteria for a disability rating in excess of 90 
percent for glaucoma of the right eye from December 26, 2007 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 3.383, 3.114, 3.400, 4.84a, Diagnostic Code 6080 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in April 2001, December 2001, January 2002, 
March 2005, and October 2006, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims for service connection and an appeal of an 
increased rating, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the October 2006 notice.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under the VCAA for increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Court has also indicated that in a claim for a higher initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation regarding the 
Veteran's claim of entitlement to an increased rating for 
right eye glaucoma, that further notice is not required.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notices, dated in April 2001 and 
December 2001 were given prior to the respective appealed AOJ 
decisions, dated in May 2002 and February 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran seeks service connection for right ear hearing 
loss.

The Board notes at the outset, that the Veteran originally 
applied for service connection for bilateral hearing loss in 
November 2001.  Service connection was denied in May 2002, 
and that same month, the Veteran expressed disagreement with 
the decision.  In October 2002, the RO issued a statement of 
the case (SOC) with respect to that issue, and in November 
2002, the Veteran filed a timely substantive appeal.  In May 
2003, the Board remanded the Veteran's claim for further 
development, and the requested action was taken.  In June 
2004, the RO issued a supplemental statement of the case 
(SSOC).  Upon return to the Board in a July 2005 decision, it 
again remanded the bilateral hearing loss claim for further 
development.  The RO issued another SSOC in January 2006, and 
the claim was again returned to the Board.  A September 2006 
Board decision awarded the Veteran service connection for 
left ear hearing loss, but did not adjudicate the claim of 
entitlement to service connection for right ear hearing loss.  
The Veteran has not indicated to VA that he has withdrawn his 
claim of service connection for right ear hearing loss.  As 
such, the Board finds that the issue of entitlement to 
service connection for right ear hearing loss is properly 
before the Board for adjudication.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) are devoid of 
any reference to a right ear hearing disability.  The 
Veteran's June 1964 enlistment examination showed normal 
right ear hearing acuity.  Separation medical examination in 
April 1966 reflected normal right ear hearing at discharge.  
In his report of medical history, dated that same month, the 
Veteran was noted to have a history of otitis externa prior 
to service and occasional plugging sensation of the ears, but 
was otherwise asymptomatic.  

Following service, the Veteran first reported difficulty 
hearing in November 2001.  The clinician indicated that 
following an audiological examination, the Veteran's right 
ear hearing was within normal limits and his word recognition 
ability was excellent.  He noted that the right ear 
tympanogram was within normal limits and acoustic reflexes 
were absent.  

In October 2005, the Veteran underwent a VA audiological 
examination.  The Veteran denied experiencing tinnitus or 
other abnormalities of the right ear.  He denied any 
significant communication difficulty due to monaural hearing 
loss.  The Veteran's puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The Veteran was diagnosed as 
having right ear hearing within normal limits and excellent 
word recognition ability.  

Given the evidence as outlined above, the Board finds that 
service connection for right ear hearing loss has not been 
established.  The Board finds that the Veteran's current 
audiological findings do not meet the requirement that is 
recognized as a hearing loss disability by regulation.  38 
C.F.R. § 3.385.  Absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Also, in the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
because there is no evidence of disabling right ear hearing 
loss related to the Veteran's service, service connection 
must be denied. 

Increased rating

The Veteran seeks a rating in excess of 20 percent prior to 
December 26, 2007 for his right eye disorder, and in excess 
of 90 percent thereafter.  

VA rates impairment of central visual acuity from 10 percent 
to 100 percent disabling pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6079.  In rating impairment of visual 
acuity, the best distant vision obtainable after best 
correction with glasses will be the basis of rating, except 
in cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.

The assignment of disability evaluations for visual acuity is 
a purely mechanical application of the rating criteria.  VA 
rates visual impairment based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

In this respect, a 10 percent disability rating is warranted 
for impairment of central visual acuity when vision in one 
eye is correctable to 20/40 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
distances less than three feet.  38 C.F.R. §§ 3.350(a)(4), 
4.79.

The Veteran's right eye glaucoma was originally rated as 
impairments in the field of vision under Diagnostic Code 
6080.  38 C.F.R. § 4.84a.  The extent of contraction of 
visual field in each eye is determined by recording the 
extent the remaining visual fields in each of the eight 45 
degree principal meridians.  38 C.F.R. § 4.76a.  The number 
of degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
table III.  The degrees lost are then added together to 
determine total degrees lost.  This is subtracted from 500.  
The difference represents the total remaining degrees of 
visual field.  The difference divided by eight represents the 
average contraction for rating purposes.  38 C.F.R. § 4.76a.  
A 10 percent disability rating is warranted where the 
evidence demonstrates unilateral contraction of the visual 
field to 60 degrees, but not to 15 degrees.  A 20 percent 
disability rating is warranted where the evidence 
demonstrates unilateral contraction of the visual field to 15 
degrees but not to 5 degrees.  A note to Diagnostic Code 6080 
instructs that a rating for impairment of field vision is not 
to be combined with any other rating for visual impairment.

During the pendency of this appeal, the rating criteria for 
paired organs were "liberalized," under the revised Public 
Law 110-157, effective December 26, 2007.  Where only one eye 
is service-connected and the veteran is not blind in both 
eyes, the other eye is considered normal for rating purposes.  
See 38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14 
(manifestations not resulting from the service-connected 
disability may not be used in establishing the service-
connected evaluation).  Compensation, however, is payable for 
the combinations of service-connected and nonservice-
connected disabilities of blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of a veteran's own 
willful misconduct.  38 C.F.R. § 3.383(a).  In other words, 
both eyes will be rated as if both were service-connected as 
long as the vision in both eyes is 20/200 or less.  See also 
VA Fast Letter 08-12 (May 14, 2008).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the Act or administrative issue.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114 (2008).

The relevant VA treatment records, dated prior to December 
26, 2007, reflected a diagnosis of right eye angle recession 
glaucoma with light sensitivity and complaints of floaters.  
In April 2001, the Veteran underwent a VA examination of the 
eyes.  The Veteran complained of decreased peripheral vision 
in the right eye and the feeling of pressure in the eye when 
he was tired and particularly at nighttime.  Upon ophthalmic 
examination, the Veteran's best corrected vision at a 
distance, which revealed a mild astigmatism in the right eye, 
was best corrected at 20/25 in the right eye and 20/20 in the 
left eye.  The right pupil was found to be 4.0mm and reactive 
to light.  There was a mild positive afferent papillary 
defect found, but extraocular movement was within normal 
limits.  The Veteran's right eye pressure was 12mmHg.  The 
external examination revealed no gross signs of ocular 
disease or trauma.  The slit lamp examination was clear 
bilaterally, and the fundus examination of the optic nerve 
revealed a cup to disc ratio of 0.6 to 0.7 in the right eye.  
The right optic nerve and the neurosensory rim appeared to be 
intact, and the macula, retinal vessels, and retinal 
periphery were within normal limits.  The gonioscopy were 
deep for 360 degrees in the right eye, and there was the 
possibility of an angle recession in the inferior quadrant of 
the right eye.  

The visual field examination revealed right eye constriction 
for 360 degrees with the following dimensions: superiorly 18 
degrees, nasally 20 degrees, inferiorly 17 degrees, and 
temporally 19 degrees.  The Veteran's average contraction was 
10 degrees (adding each of the above-listed dimensions, 
dividing them by 8, and rounding up, resulting in the 10 
degree average).  The examiner diagnosed the Veteran as 
having glaucoma of the right eye, presently well-controlled 
by medications, constricted visual field in the right eye, 
and mild astigmatism in the right eye with presbyopia.  The 
examiner indicated that the Veteran's right eye disorder was 
consistent with angle recession glaucoma, and he was mildly 
visually handicapped in the right eye due to the visual field 
defect.  

In November 2001, the Veteran underwent visual field testing.  
The Veteran's central island visual field was noted to be to 
10 degrees following Humphrey's visual field testing.  In 
subsequent VA treatment records, the Veteran reported that he 
had complied with his medication for his glaucoma, but still 
noticed a significant reduction in peripheral vision.  In a 
July 2004 VA treatment record, the Veteran's Humphrey's 
visual field was noted to be stable, as was his intraocular 
pressure.  

Pursuant to the Board's July 2005 remand, the Veteran 
underwent a VA examination of his right eye in October 2005.  
Right eye visual acuity was noted to be 20/40 and left eye 
was 20/20.  Right eye pressure was 19mmHg.  Following a 
gonioscopy, there was angle recession of the right eye, and 
the examiner indicated that the Veteran's right eye visual 
field was severely constricted.  There was also a notation of 
severe optic neuropathy of the right eye that was consistent 
with glaucoma.  The examiner indicated that the Veteran's 
right eye disorder was severe in nature as he had severe 
constriction of the visual field in the right eye with a 
moderate decrease of central vision.  The status of the 
visual field revealed concentric contraction of the visual 
field to 15 degrees, but not to 5 degrees.  

Also of record were visual field records from November 2002, 
July 2004, and December 2005.  These records did not indicate 
the specific degrees of limited visual field acuity in the 
Veteran's right eye.  

In an April 2006 VA treatment record, the Veteran's left eye 
visual acuity was 20/25-.  The angle recession of his right 
eye was noted to have resulted in significant loss of visual 
acuity and visual field over the last two to three years.  In 
a February 2007 VA treatment record, the Veteran was first 
noted to have right eye blindness.

In November 2007, the Veteran underwent another VA 
examination of the eyes.  He was noted to have no light 
perception in his right eye, and his left eye was best 
corrected at 20/400.  The examiner indicated that the Veteran 
had bare light perception as of November 2006 and no light 
perception as of February 2007.  The Veteran had a decreased 
vision field in the left eye, but the examiner was unable to 
do the vision field tests in the right eye as the Veteran had 
no light perception.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to a rating in excess of 20 
percent for his right eye disorder prior to February 12, 
2007.  The evidence of record is devoid of any finding that 
the Veteran's right eye disorder limited the visual field to 
less than 5 percent to warrant a higher, 30 percent rating 
during this time period.  Additionally, the liberalizing 
legislation allowing for rating of paired organs, as 
discussed above, did not become effective until December 26, 
2007, and as such, the Veteran's left eye was not considered 
in rating his right eye disability for that time period.  
Therefore, a rating in excess of 20 percent prior to February 
12, 2007, for a right eye disorder is denied.  

In the November 2007 VA examination, the Veteran was noted to 
have no light perception in the right eye as of February 
2007.  Additionally, a VA treatment record, dated February 
12, 2007, first noted right eye blindness.  The Board finds 
that this lack of light perception in the right eye is 
considered an anatomical loss of one eye.  Given this 
evidence, the Board finds that the Veteran is entitled to a 
30 percent rating for his right eye disorder from February 
12, 2007, to December 26, 2007, under Diagnostic Code 6080.  
Again, the Veteran is not entitled to a rating in excess of 
30 percent as the liberalizing legislation allowing for 
rating of paired organs did not become effective until 
December 26, 2007, and the Veteran was not legally entitled 
to a higher rating before then.

The Board also finds that the Veteran is not entitled to a 
rating in excess of 90 percent from December 26, 2007.  The 
Veteran's left eye, when best corrected, was 20/400.  As of 
February 12, 2007, the Veteran had no light perception in the 
right eye.  Under the most analogous diagnostic code for the 
Veteran's service-connected right eye disability, Diagnostic 
Code 6064, the Veteran is entitled to a 90 percent rating for 
having an anatomical loss of one eye, and 20/400 in the 
nonservice-connected left eye.  As the Veteran does not have 
either blindness in both eyes with only light perception, or 
an anatomical loss of one eye with 5/200 in the other eye, he 
is not entitled to a higher rating from December 26, 2007.  
Thus, a rating in excess of 90 percent from December 26, 
2007, for the Veteran's right eye disorder is denied.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected right eye disorder, nor has 
he identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the Veteran has 
not required frequent periods of hospitalization for 
treatment of his right eye disorder.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
right eye disorder, the Board finds that the evaluations 
currently assigned adequately reflect the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

Service connection for right ear hearing loss is denied.  

A rating in excess of 20 percent prior to February 12, 2007, 
for a right eye disorder is denied.

A 30 percent rating for a right eye disorder from February 
12, 2007, to December 26, 2007, is awarded, subject to the 
laws and regulations governing the award of monetary 
benefits.

A rating in excess of 90 percent from December 26, 2007, is 
denied.  


REMAND

The Veteran originally filed for service connection for 
bilateral hearing loss in November 2001.  It was first denied 
in May 2002.  The Veteran filed a timely notice of 
disagreement.  Following issuance of a SOC in October 2002, 
the Veteran submitted his substantive appeal in November 
2002.  Following a September 2006 Board decision, the Veteran 
was awarded service connection for left ear hearing loss in a 
November 2006 rating decision and was assigned a 
noncompensable rating.  In a February 2007 communication to 
VA, the Veteran expressed disagreement with the 
noncompensable rating for his left ear hearing loss.  

The record reflects that the RO has not issued the requisite 
SOC with respect to this issue pursuant to 38 C.F.R. § 
20.200, and therefore, the Board must remand this issue for 
proper issuance of a SOC, and to provide the Veteran an 
opportunity to perfect an appeal of the issue thereafter by 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to an initial 
compensable rating for left ear hearing 
loss should be reviewed.  If the benefit 
sought is not granted, the Veteran should 
be furnished a SOC regarding entitlement 
to an initial compensable rating for left 
ear hearing loss and advised of the 
appropriate time limits to perfect his 
appeal.  This issue should only be 
returned to the Board if an appeal is 
perfected.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the Veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


